ORDER

PER CURIAM.
Defendant, James E. Chapman, appeals from his convictions of forcible sodomy, assault in the second degree, armed criminal action, kidnapping, and attempted forcible sodomy. Defendant contends the trial *492court erred in allowing the State to present evidence of the victim’s condition after the alleged sexual offense.
We have reviewed the briefs of the parties and the record on appeal and conclude there is no error of law. An extended opinion would have no precedential value. We have, however, provided a memorandum setting forth the reasons for our decision to the parties for their use only. We affirm the judgment pursuant to Missouri Rule of Criminal Procedure 30.25(b).